FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 21, 2022

                                    No. 04-22-00442-CR

                       EX PARTE Juan Antonio Molina VALENCIA,

                       From the County Court, Maverick County, Texas
                                   Trial Court No. 30906
                          Honorable Susan D. Reed, Judge Presiding


                                       ORDER
        Appellant filed an “Emergency Motion for Temporary Stay of Proceedings” on July 20,
2022 seeking to stay his criminal trial scheduled for August 8, 2022. We GRANT the motion
and ORDER all trial court proceedings in Trial Court Cause No. 30906 pending in Maverick
County Court, including the trial setting of August 8, 2022, STAYED pending the disposition of
this appeal.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court